                          1   Jay M. Ross (State Bar No. 151750)
                              jross@hopkinscarley.com
                          2   Monique D. Jewett-Brewster (State Bar No. 217792)
                              mjb@hopkinscarley.com
                          3   HOPKINS & CARLEY
                              A Law Corporation
                          4   The Letitia Building
                              70 S First Street
                          5   San Jose, CA 95113-2406

                          6   mailing address:
                              P.O. Box 1469
                          7   San Jose, CA 95109-1469
                              Telephone: (408) 286-9800
                          8   Facsimile: (408) 998-4790

                          9   Attorneys for Plaintiff
                              Keith Tai Wong
                     10
                                                            UNITED STATES BANKRUPTCY COURT
                     11
                                                            NORTHERN DISTRICT OF CALIFORNIA
                     12
                                                                      SAN JOSE DIVISION
                     13

                     14        In re                                             Case No. 18-50095-MEH
                     15        Michael E. Stone                                  Chapter 7
                     16                     Debtor.                              AP Case No. 18-5014-MEH
                               ___________________________________
                     17                                                          MOTION TO WITHDRAW AS COUNSEL
                               Keith Tai Wong                                    FOR PLAINTIFF; MEMORANDUM OF
                     18                                                          POINTS AND AUTHORITIES IN SUPPORT
                                                Plaintiff                        THEREOF
                     19
                                    vs.                                          Date:     April 13, 2020
                     20                                                          Time:     11:00 a.m.
                               Michael E. Stone,                                 Location: 280 South 1st Street
                     21
                                               Defendant.                                  San Jose, CA 95113
                     22                                                                    Courtroom 11
                                                                                 Judge:    Hon. M. Elaine Hammond
                     23

                     24

                     25       TO THE COURT, ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:

                     26                PLEASE TAKE NOTICE that pursuant to Civil L.R. 11-5 of the United States District

                     27       Court for the Northern District of California, made applicable in this proceeding by B.L.R. 1001-

                     28       2(a) of the United States Bankruptcy Court for the Northern District of California, and California
H OPKINS & C ARLEY
  ATTO RNEY S AT LAW          853\3475406.3
 SAN JO SE   PALO AL TO
                              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
       BURBA NK    Case: 18-05014             Doc# 41       Filed: 03/03/20   Entered: 03/03/20 15:47:59     Page 1 of 4
                          1   Rule of Professional Conduct 3-700(C)(1), attorney Monique D. Jewett-Brewster, on behalf of

                          2   Hopkins & Carley, A Law Corporation, and all of its attorneys (“Hopkins & Carley”), moves this

                          3   Court for an order relieving Hopkins & Carley as counsel of record for plaintiff Keith Tai Wong

                          4   (“Plaintiff” or “Mr. Wong”). In accordance with Civil L.R. 11-5(a), Hopkins & Carley has

                          5   provided written notice of this motion reasonably in advance to Plaintiff and to all parties who

                          6   have appeared in the above-captioned adversary proceeding.

                          7            This motion is based on this motion and memorandum of points and authorities, the notice

                          8   of hearing and declaration of counsel filed concurrently herewith, and all other papers and

                          9   pleadings on file in the main case and this action.

                     10                             MEMORANDUM OF POINTS AND AUTHORITIES

                     11       I.       INTRODUCTION
                     12                Hopkins & Carley respectfully requests that the Court allow it to withdraw from

                     13       representing Plaintiff in the above-captioned matter. Good cause exists to permit the withdrawal of

                     14       counsel. Plaintiff and Hopkins & Carley have reached irreconcilable differences which have

                     15       made it impossible for the firm to continue to represent the client in this matter. Further, Hopkins

                     16       & Carley has taken reasonable steps to avoid reasonably foreseeable prejudice to Mr. Wong.

                     17       Consequently, the Court should enter an order permitting Hopkins & Carley to withdraw as

                     18       Plaintiff’s counsel in the above-captioned matter.

                     19       II.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
                     20                In this action, Plaintiff asserts one cause of action under 11 U.S.C. § 523 for non-

                     21       dischargeability of the fraud judgment that he obtained against Defendant Michael E. Stone in the

                     22       Santa Clara County Superior Court. Plaintiff asserts a second cause of action pursuant to 11 U.S.C.

                     23       § 727 objecting to Defendant’s discharge based on several alleged fraudulent acts and omissions.

                     24                Plaintiff filed his First Amended Complaint (the operative complaint) on April 16, 2018.

                     25       (Dkt. No. 5.) Defendant filed his Answer to the complaint on April 25, 2018. (Dkt. No. 6.) The

                     26       Court held a status conference on June 24, 2019. Later that same day, the Court entered its Pretrial

                     27       Conference Order and Trial Scheduling Order (Dkt. No. 26). Trial was set for February 12, 2020.

                     28       (Id.)
H OPKINS & C ARLEY
  ATTO RNEY S AT LAW          853\3475406.3                                     -2-
 SAN JO SE   PALO AL TO
                              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
       BURBA NK    Case: 18-05014             Doc# 41     Filed: 03/03/20     Entered: 03/03/20 15:47:59         Page 2 of 4
                          1            Plaintiff retained Hopkins & Carley as his new counsel of record in early January 2020.

                          2   (Declaration of Monique D. Jewett-Brewster [“Jewett-Brewster Decl.”], ¶ 3.) After Mr. Wong

                          3   engaged Hopkins & Carley as his counsel in this matter, the parties stipulated to continue the trial

                          4   date and related pre-trial deadlines so that attorney Jewett-Brewster would have time to return to the

                          5   office after a surgery set for February 7, 2020, familiarize herself with the factual and legal issues

                          6   in this matter, and meet and confer with defendant Stone in an effort to resolve this matter

                          7   informally or narrow the issues for trial. (Id., ¶ 4.) On January 23, 2020, the Court entered its

                          8   Order Approving Stipulation to Continue Trial Date and Amending Pre-Trial Deadlines (“Amended

                          9   Scheduling Order”) (Dkt. No. 40). Among other important dates, the Amended Scheduling Order

                     10       continued the trial date in this matter to May 5, 2020 at 9:00 a.m. and continued several pre-trial

                     11       deadlines to early April 2020. (Id.)

                     12       III.     LEGAL ARGUMENT
                     13                A.     Legal Standard for Withdrawal as Counsel of Record by Motion
                     14                Withdrawal of counsel by motion is governed in part by Rule 3-700(C) of the California

                     15       Rules of Professional Conduct. That Rule provides in part:

                     16                [A] member may not request permission to withdraw in matters pending before a tribunal,
                                       and may not withdraw in other matters, unless such request or such withdrawal is because:
                     17
                                       (1) The client…
                     18
                                              (d) by other conduct renders it unreasonably difficult for the member to carry out
                     19                       the employment effectively,….
                     20
                                       Cal. R. Prof. Conduct 3-700(C).
                     21
                                       Pursuant to Civil L.R. 11-5 of the United States District Court for the Northern District of
                     22
                              California, made applicable in this matter by B.L.R. 1001-2(a), counsel may not withdraw from
                     23
                              an action until relieved by order of Court after written notice has been given reasonably in
                     24
                              advance to the client and to all other parties who have appeared in the case. Civ. L.R. 11-5(a).
                     25
                              The decision to grant or deny counsel’s motion to withdraw is committed to the discretion of the
                     26
                              trial court. Irwin v. Mascott, 2004 U.S. Dist. LEXIS 28264 (N.D. Cal. Dec. 1, 2004), citing
                     27
                              Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982).
                     28
H OPKINS & C ARLEY
  ATTO RNEY S AT LAW          853\3475406.3                                    -3-
 SAN JO SE   PALO AL TO
                              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
       BURBA NK    Case: 18-05014             Doc# 41    Filed: 03/03/20     Entered: 03/03/20 15:47:59         Page 3 of 4
                          1            B.     Good Cause Exists to Permit Movant to Withdraw as Counsel for Plaintiff

                          2            Plaintiff and Hopkins & Carley have reached irreconcilable differences which have made

                          3   it impossible for the firm to continue to represent the client in this matter. (Jewett-Brewster

                          4   Decl., ¶ 5.) Should the Court request, counsel is prepared to present additional information to the

                          5   Court in camera regarding the nature of the irreconcilable differences between Hopkins & Carley

                          6   and the client. (Id.) Hopkins & Carley has taken reasonable steps to avoid reasonably foreseeable

                          7   prejudice to Mr. Wong. (Id., ¶ 8.) In accordance with Civil L.R. 11-5(a), Hopkins & Carley has

                          8   provided written notice of this motion and all accompanying papers reasonably in advance to

                          9   Plaintiff via e-mail utilizing contact information previously employed to provide Plaintiff with

                     10       information about this case. (Id.) In light of the May 5, 2020 trial, and in order to avoid

                     11       prejudice to the client, Hopkins & Carley is simultaneously requesting that this motion be heard

                     12       on shortened notice. (Id.) In the event the Court grants this motion, Hopkins & Carley will cause

                     13       the prompt return to Plaintiff of all client papers and property as required by Rule 3-700(D)(1) of

                     14       the California Rules of Professional Conduct. (Id., ¶ 9.) Accordingly, good cause exists for the

                     15       Court to grant this motion to withdraw.

                     16       IV.      CONCLUSION

                     17                For the foregoing reasons, Hopkins & Carley requests that the Court grant its motion to

                     18       withdraw as counsel for Plaintiff in this matter.

                     19
                              Dated: March 3, 2020                                HOPKINS & CARLEY
                     20                                                           A Law Corporation

                     21
                                                                                  By: /s/ Monique D. Jewett-Brewster
                     22
                                                                                     Monique D. Jewett-Brewster
                     23                                                              Attorneys for Plaintiff Keith Tai Wong

                     24

                     25

                     26

                     27

                     28
H OPKINS & C ARLEY
  ATTO RNEY S AT LAW          853\3475406.3                                   -4-
 SAN JO SE   PALO AL TO
                              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
       BURBA NK    Case: 18-05014             Doc# 41    Filed: 03/03/20    Entered: 03/03/20 15:47:59        Page 4 of 4
